UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                      January 9, 2012

                            Nos. 09-3467, 09-3731 & 09-3965

                            UNITED STATES OF AMERICA

                                            v.

                              CHRISTOPHER G. WRIGHT,
                                                Appellant (No. 09-3467)
                               RAVINDER S. CHAWLA,
                                                Appellant (No. 09-3731)
                               ANDREW TEITELMAN.
                                                Appellant (No. 09-3965)

                        (E.D. Pa. No. 2-08-cr-00450-001/002/004)


Present:       AMBRO, CHAGARES and VANASKIE, Circuit Judges

      1.       Motion by Appellee USA to Amend the Court’s Opinion dated January 04,
               2012; and

      2.       Letter Response by Appellant, Christopher G. Wright, in Opposition to
               Motion to Amend the Court’s Opinion dated January 04, 2012.

                                                         Respectfully,
                                                         Clerk/dwb

_______________________________ O R D E R ______________________________

The foregoing motion by Appellee to amend the Court’s Opinion dated January 4, 2012
is denied. The letter response construed as a cross-motion by Appellant, Christopher G.
Wright in opposition to the motion to amend is granted in part and denied in part. The
opinion is amended as follows: on page 10, first full paragraph, lines 6-7, replace “with
the intent” with “intending, in exchange for the benefits,”.

                                         By the Court,

                                         /s/ Thomas L. Ambro, Circuit Judge

Dated: February 7, 2012
Appeal Nos. 09-3467, 09-3731 & 09-3965
USA v. Christopher Wright, Ravinder Chawla and Andrew Teitelman
Page 2




DWB/cc:

            Jennifer A. Williams, Esq.
            Lisa A. Mathewson, Esq.
            Michael J. Bresnick, Esq.
            Peter Goldberger, Esq.
            Ellen C. Brotman, Esq.